   8:17-cr-00201-BCB-SMB Doc # 83 Filed: 12/08/20 Page 1 of 2 - Page ID # 192



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:17CR201

         vs.
                                                               ORDER ON APPEARANCE FOR
DIANA RODRIGUEZ-LOPEZ,                                       SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on December 8, 2020 regarding Petition for
Offender Under Supervision [72]. Yvonne Sosa represented the defendant. Christopher Ferretti
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Brian C. Buescher in Courtroom
No. 5, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 2:30 p.m. on
January 21, 2021.
        The government moved for detention based upon risk of flight. The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet her burden to
establish by clear and convincing evidence that she will not flee. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
§ 3143(a)(1). The government’s motion for detention is granted as to risk of flight and the defendant
shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 8th day of December, 2020.
8:17-cr-00201-BCB-SMB Doc # 83 Filed: 12/08/20 Page 2 of 2 - Page ID # 193




                                        BY THE COURT:

                                        s/ Susan M. Bazis
                                        United States Magistrate Judge




                                    2
